Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Regarding arguments that Asada aims at preventing the magnetic force for fixing the metal molding from being reduced and Asada is combined with Katakura cannot attain its objective, it is not persuasive. 
The problem needed to be solved in the teachings of Asada is to create enough attracting retention force to attract a metal molding in a predetermined position, thereby preventing occurrence of displacement of the metal molding in the die ([0006]). However, for the metal molding, Asada also does not want to create other problems such as too much surface roughness (related to its appearance) to the metal molding.
In the teachings of Katakura, the problem to be solved is to improve the appearance of the metal molding ([0003], [0004]). In the teaching of Katakura, because the magnet 65 does not contact the surface of the metal molding, there is zero chance for the magnet to impact on the appearance of the surface of the metal molding.
Through a balance between enough retention force to the metal molding and a high appearance property of the metal molding, Asada is combined with Katakura would reach the goal.         
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742